Title: To Thomas Jefferson from Benjamin Harrison, 19 February 1781
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia Feby. 19th. 1781

When I did my self the pleasure of writing to you I fully expected the Powder would have been sent off the next day to fort Pitt, but the Q. Master assures me that with his utmost efforts he was not able to procure waggons till this day, and now only to go as far as Carlisle, for which place they set out this Evening. He thinks there will be no difficulty in getting it on immediately from thence as that country abounds in waggons. I wish the delay may not be attended with bad consequences; be that as it may I could not prevent it.
The Committee to whom I was refer’d carry in their report this day; I have been treated with the greatest politeness by them and Congress, and have every reason to expect they will grant me full as much as I asked, but I foresee very great difficulty in their carrying their resolutions into effect, they being extremely poor and  their credit but low; some difficulties will arise on the removal of the Convention troops, tho’ I expect the opposers of the measure will be overruled, as the objections only come from this State and Maryland. The other members of Congress that I have seen are convinced of the necessity of its being immediately done and will I am persuaded order it accordingly. I have also succeeded in the business of supplies, as far as it can be done on this side the water, being promis’d the most favourable representation of the matter and given to understand, that there is little doubt of our obtaining what we have asked; but this it is wished may be kept a secret as far as the nature of the thing will admit of.
I had some conversation with the French minister on the subject of the Bermuda and Irish trades. He seems extremely averse to their being permitted, and thinks it will prove injurious to the common cause. I shall leave these matters to our Delegates who I am confident will use their endeavours to have them put on a proper footing. The Arms &c. carried into Rode Island have been some time on board a French Frigate to be sent to York Town, if she can possibly get there, if not, I have requested of the Minister to have them landed at New castle on this river, and shall have what money I shall have left with the Delegates to forward them on to Fredericksburg; we have pretty certain accounts that a ship of the line belonging to Arburthnots fleet is lost, and three others dismasted which will give such a superiority to the French, that they may if they please render us very essential service in Virginia, and I think you may expect soon to see them.
Your favor of the 7th Instant came to hand late yesterday. I made the request of the officers known to some of the members of Congress, and was inform’d by them that Congress had before had the subject under consideration, and had refused it, looking on it as an absolute breach of faith, yet as the Virga. Delegates think with me, that articles may be sent, that can not give offence to our allies except that it opens a road to private adventurers they have agreed to prepose the thing again, I have therefore put the papers into their hands.
The long expected Paul Jones arrived here yesterday. The spirits of a man never were raised higher than mine were when I heard he was in the river; but a sad reverse took place when certainly inform’d, that he had not one article of cloathing. What occasions this great disappointment time must discover. We shall derive little comfort from the knowledge, if the delay brings ruin with it, and may not that be the case if our soldiers cannot be  cloathed; This Town abounds with cloth, but the only way Congress can obtain it is on credit, and as I before said theirs is but at a low ebb. Perhaps I might prop it if I had power so to do, by plighting the faith of Virga. that if it was not paid in six months that we would do it in Tobacco, I mean as far as two thousand suits of cloaths would cost, which it appears to me should absolutely be obtaind at any expence. I can scarce refrain from making the experiment knowing the advantage my country would reap by my success, and would certainly do it, if I did not know there were some who wish to censure me and lower me in the Eyes of my country men, and there is no greater field for malevolence to work in, than going beyond the powers entrusted to me. I am in hopes Congress will determine on the report in a Day or two. As soon as I have made enquiry what can be done in the article of Cloathing I shall set out on my return, and take annapolis in my way, and if the Cartouch boxes are to be found will forward them on to Fredericksburg. I have the Honor to be with every sentiment of Esteem Your most Obedient and most Humble Servant,

Benja Harrison

